SENTENCIA
El presente recurso nos exige determinar si el despido de una empleada luego de ésta haber acudido a la Corpo-ración del Fondo del Seguro del Estado (Fondo) para reci-bir beneficios al amparo de la Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq., cono-cida como Ley del Sistema de Compensaciones por Acci-dentes de Trabajo, constituye un acto en violación de la Ley Núm. 115-1991, según enmendada, 29 L.RR.A. see. 194 et seq., conocida como Ley de Acción por Represalia del Patrono. Por entender que la peticionaria fue objeto de re-presalias en su empleo luego de acudir al Fondo para reci-bir tratamiento por un accidente ocurrido en el trabajo, revocamos en parte al Tribunal de Apelaciones. Veamos.
*7601 — 1
El 20 de febrero de 2007 la Sra. Verónica Rentas Santiago (señora Rentas Santiago o peticionaria(1) fue impac-tada por un brazo mecánico ubicado en la salida de las instalaciones de su patrono, Autogermana, Inc. (Autoger-mana o recurrida). A raíz del referido accidente, la peticio-naria solicitó a la recurrida los formularios correspondien-tes para acogerse a los beneficios administrados por el Fondo. El 23 de marzo de 2007 el patrono entregó a la peticionaria los formularios solicitados.
Posteriormente, el 26 de marzo del mismo año, la se-ñora Rentas Santiago acudió al Fondo para iniciar su pro-ceso de reclamación de beneficios al amparo de la Ley Núm. 45. Ese mismo día, la agencia determinó que la pe-ticionaria debía recibir tratamiento mientras se encon-traba en descanso. Por tal motivo, el 28 de marzo de 2007 la señora Rentas Santiago comunicó lo anterior a la recurrida.
Así las cosas, el 29 de marzo del 2007 la Gerente del Departamento de Recursos Humanos de Autogermana, llamó a la peticionaria “para [presionarla] ... para que ... se reincorporara en su empleo, ya que había mucho trabajo en la empresa”.(2) Por causa de lo anterior, la peticionaria gestionó que el Fondo le permitiese recibir tratamiento mé-dico mientras trabajaba (CT). Su petición fue concedida el 30 de marzo de 2007.
Una vez la señora Rentas Santiago se reincorporó a su empleo el 2 de abril de 2007, la peticionaria aduce haber experimentado un patrón de acoso, humillación, menospre-cio y hostigamiento constante por motivo de haber instado una reclamación ante el Fondo.(3) De acuerdo con su que-*761relia, el referido patrón se manifestó mediante órdenes del patrono que modificaban su horario de trabajo, sus horas de alimentos y restringían su posibilidad de trabajar horas extras. (4)
Lo anterior, unido a rumores de sus compañeros sobre su posible despido, motivó a la señora Rentas Santiago a presentar su renuncia el 9 de abril de 2007.(5) No obstante, su dimisión no fue aceptada por la recurrida, la cual, en su lugar, optó por despedirla el mismo día.(6)
Como resultado de los hechos reseñados, el 2 de mayo de 2007 la señora Rentas Santiago presentó ante el Tribunal de Primera Instancia una querella en contra de Auto-germana por vía de la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, conocida como Ley de Procedi-miento Sumario para Reclamaciones de Obreros y Empleados.(7) Su querella aducía causas de acción al am-paro de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. see. 185a et seq., conocida como Ley de Despido Injustificado, y la Ley Núm. 115.(8)
*762En contestación, el 10 de mayo de 2007 el patrono ar-güyó, entre otras cosas, que el despido de la señora Rentas Santiago se debió a su pobre desempeño, sus malas actitu-des, su alteración de una tarjeta de ponchar y sus ausen-cias sin notificación. (9) Según Autogermana, la peticionaria fue objeto de múltiples acciones disciplinarias —verbales y escritas— destinadas a remediar los actos señalados. (10)
Luego de varios trámites procesales, el 15 y el 20 de octubre de 2008 se celebró el juicio en su fondo.(11) Tras recibir prueba documental y testifical de ambas partes, el 11 de junio de 2009 el foro primario dictó sentencia(12) En ésta, el tribunal sentenciador resolvió que la peticionaria había sido despedida injustificadamente, ya que jamás fue sujeta a un proceso de disciplina progresiva o recibió amo-nestación o reprimenda alguna por parte de Auto-germana. (13) A su vez, determinó que la recurrida despidió *763a la peticionaria en represalia por ésta haber acudido al Fondo en un momento crítico para la empresa, ya que Au-togermana estaba atrasada en sus procesos de factur-ación. (14)
Como resultado —y según lo exige la Ley Núm. 115— el tribunal confirió a la peticionaria la suma de $163,891.56 por ingresos dejados de devengar (“Back Pay”) y $50,000 por ingresos futuros (“Front Pay”).(15) Igualmente, ordenó a la recurrida a pagar $5,447.42 correspondientes a las va-caciones acumuladas y no liquidadas a la señora Rentas Santiago. Por otra parte, concedió a la peticionaria el 25% de la suma de las cantidades previamente enunciadas por honorarios de abogado.(16) Empero, el foro primario no otorgó a la peticionaria las partidas siguientes: (1) el pago de la mesada al amparo de la Ley Núm. 80; (2) la compen-sación solicitada por sus alegados daños y perjuicios, y (3) el pago de comisiones reclamadas.(17)
Inconforme con el dictamen del Tribunal de Primera Instancia, el 19 de agosto de 2009 la recurrida acudió en alzada ante el Tribunal de Apelaciones. En su recurso de apelación, Autogermana le imputó al foro sentenciador ha-ber errado (1) al determinar que el despido de la peticiona-ria violentó la Ley Núm. 115; (2) al concluir que la señora Rentas Santiago fue despedida, y que no renunció volunta-riamente a su puesto; (3) en sus determinaciones de hechos y conclusiones de derecho, y (4) en el cálculo de la compen-sación concedida a la peticionaria.(18)
Atendido el recurso de apelación, el foro apelativo inter-*764medio emitió su dictamen el 29 de octubre de 2009.(19) En su decisión, el Tribunal de Apelaciones resolvió que la se-ñora Rentas Santiago había sufrido un despido injustifi-cado y no una renuncia voluntaria, contrario a lo argüido por el patrono.(20) Ello, pues, la peticionaria nunca fue amonestada o disciplinada en sus años de empleo con Autogermana.(21)
Con respecto a la causa de acción de la señora Rentas Santiago al amparo de la Ley Núm. 115, el foro apelativo intermedio concluyó que la peticionaria estableció un caso prima facie de represalias.(22) Sin embargo, entendió que el patrono logró rebatirlo adecuadamente al ofrecer prueba que constataba: (1) que existían otros empleados acogidos a los beneficios de la Ley Núm. 45, que no sufrieron despi-dos represivos, y (2) que el cambio de la hora de entrada al trabajo de la peticionaria —de 8:00 a.m. a 7:00 a.m.— re-presentó un acomodo razonable el cual no afectó a la se-ñora Rentas Santiago porque ésta siempre llegaba al tra-bajo a las 7:00 a.m.(23)
Consecuentemente, el Tribunal de Apelaciones deses-timó la causa de acción de la peticionaria al amparo de la Ley Núm. 115. A la luz de lo anterior, resolvió que la peti-cionaria solo tenía derecho al pago de la mesada estipulada por las partes.(24)
En desacuerdo con la sentencia del foro apelativo inter-medio, el 3 de diciembre de 2009 la señora Rentas Santiago presentó ante nos un recurso de apelación. En éste, le im-putó al Tribunal a quo los errores siguientes:
1. ERRÓ EL TRIBUNAL DE APELACIONES AL INTERVE-*765NIR CON LA APRECIACIÓN DE LA PRUEBA HECHA POR ELTPI [sic],
2. ERRÓ EL TRIBUNAL DE PRIMERA INSTANCIA AL CONCLUIR QUE NO HUBO DESPIDO POR REPRE-SALIA.(25)
Bevisado el recurso de apelación de la peticionaria, el 14 de mayo de 2010 resolvimos acogerlo como una petición de certiorari y procedimos a ordenar su expedición. Contando con los alegatos de ambas partes, procedemos a examinar el marco jurídico aplicable a las controversias inicialmente esbozadas.
II
A. Principios generales de una causa de acción al amparo de la Ley Núm. 115
La Ley Núm. 115 “provee protección a empleados frente a represalias que puede tomar un patrono contra éstos por proveer testimonio, expresión o información a un foro judicial, legislativo o administrativo”.(26) Esta protección se concretiza en el Art. 2 de la ley bajo examen, el cual dis-pone lo siguiente:
(a) Ningún patrono podrá despedir, amenazar, o discriminar contra un empleado con relación a los términos, condiciones, compensación, ubicación, beneficios o privilegios del empleo porque el empleado ofrezca o intente ofrecer, verbalmente o por escrito, cualquier testimonio, expresión o información ante un foro legislativo, administrativo o judicial en Puerto Rico, cuando dichas expresiones no sean de carácter difamatorio ni constituyan divulgación de información privilegiada estable-cida por ley. (Énfasis nuestro.)(27)
Cuando un patrono violenta el articulado citado, el es-tatuto bajo examen provee al empleado perjudicado una *766causa de acción en contra del empleador, mediante la cual podrá exigir que se le compense “por los daños reales su-fridos, las angustias mentales, la restitución en el empleo, los salarios dejados de devengar, beneficios y honorarios de abogado”.(28) Como penalidad por incurrir en la conducta proscrita, “[l]a responsabilidad del patrono con relación a los daños y a los salarios dejados de devengar” estará su-jeta a una duplicación.(29)
Al instar una causa de acción al amparo de la Ley Núm. 115, el empleado gozará de dos vías probatorias, a saber: la directa y la indirecta(30) Si optare por la vía indirecta, de-berá establecer un caso prima facie de represalia mediante evidencia que demuestre que (1) participó en una actividad protegida por la Ley Núm. 115, y (2) que fue subsiguiente-mente despedido, amenazado o discriminado en su contra por su patrono.(31)
Con relación al primero de los criterios esbozados —que el empleado haya participado en una actividad protegida por la ley bajo análisis— en Irizarry v. J & J Cons. Prods. Co., 7rac.,(32) fuimos diáfanos en resolver que cuando un em-pleado acude al Fondo para acogerse a los beneficios pro-vistos por la Ley Núm. 45, tal proceder constituye una ac-tividad protegida por la Ley Núm. 115.(33) Ello, pues, el Fondo constituye un foro administrativo protegido por el citado estatuto.
En cuanto al segundo criterio para el establecimiento de un caso prima facie —que el empleado haya sido despe-dido, amenazado o discriminado en el empleo, después de su incursión en la actividad protegida— nuestras más re-cientes expresiones en Feliciano Martes v. Sheraton son *767pertinentes e indispensables.(34) Allí, manifestamos que este segundo requisito exige que el empleado provea sufi-ciente evidencia indirecta que constate que existe un nexo causal entre su incursión en la actividad protegida y la subsiguiente acción adversa efectuada por el patrono.(35) Al interpretar el Art. 2 de nuestra Ley Núm. 115, supra, re-solvimos que, “al establecer su caso prima facie, ... bastar [á] [que el empleado compruebe]... que la acción ad-versa que experimentó ocurrió al poco tiempo de haber in-currido en la alegada actividad protegida”. (Énfasis en el original.)(36)
Empero, reconocimos que
no todo caso se configura dentro de un espacio temporal que pueda catalogarse como de poco tiempo. Ante tales circunstan-cias, la proximidad temporal, como inferencia de causalidad, resulta insuficiente, requiriéndose entonces que el empleado constate elementos adicionales que comprueben la existencia de un nexo causal entre la acción protegida y la acción disci-plinaria adversa. Así, el trabajador deberá presentar eviden-cia que establezca (1) que fue tratado de forma distinta a otros empleados; (2) que existió un patrón de conducta antagonista en su contra; (3) que las razones articuladas por el patrono para fundamentar su acción adversa están plagadas de incon-sistencias, o (4) cualquier otra evidencia que obre en el expe-diente para establecer el elemento del nexo causal. Lo anterior implica, necesariamente, un acercamiento caso a caso. (Énfa-sis en el original.)(37)
Una vez el empleado evidencie los dos criterios previa-mente explicados, queda establecido su caso prima facie por represalias. Consecuentemente, se activa una presun-ción juris tantum de violación a la Ley Núm. 115.(38) Esta presunción deberá ser rebatida por el patrono, quien es-tará obligado a comprobar que la acción adversa que tomó *768contra el empleado estuvo justificada y libre de todo ánimo represivo.(39)
Si la acción adversa tomada por el patrono constituye un despido represivo, éste sólo podrá rebatir la presunción reseñada al comprobar que la destitución del empleado es-tuvo justificada. Según el Art. 2 de la Ley Núm. 80, supra, un patrono podrá despedir justificadamente a un em-pleado, si se configura una de las causales siguientes: “(a) [q]ue el obrero siga un patrón de conducta impropia o desordenada [;] (b) [l]a actitud del empleado de no rendir su trabajo en forma eficiente, o de hacerlo tardía y negligen-temente, o en violación de las normas de calidad del pro-ducto que se produce o maneja por el establecimiento!;] (c) [la][v]iolación reiterada por el empleado de las reglas y re-glamentos razonables establecidas para el funcionamiento del establecimiento, siempre que copia escrita de los mis-mos se haya suministrado oportunamente al empleado [;] (d) [el c] ierre total, temporero o parcial de las operaciones del establecimiento [;] (e) [l]os cambios tecnológicos o de re-organización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cambios en los servicios rendidos al público [, y] (f) [las r] educciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ga-nancias, anticipadas o que prevalecen al ocurrir el despido.”(40)
Si el patrono, por preponderancia de la prueba, derrota la presunción de violación a la Ley Núm. 115 y establece que el despido del trabajador estuvo justificado, el em-pleado “aún puede prevalecer si prueba que la razón ale-gada por el patrono es un simple pretexto para” una acción adversa represiva.(41) Teniendo presente el estado de dere-*769cho aplicable a los hechos del caso de marras, pasemos a resolver la controversia inicialmente planteada.
III
De entrada, anticipamos que, al igual que el Tribunal de Apelaciones, entendemos que los hechos acaecidos el 9 de abril de 2007 representaron un acto de despido y no una renuncia, contrario a lo sugerido por el patrono. Ello es así, pues, la renuncia de la señora Rentas Santiago no fue aceptada por la recurrida, sino que, al contrario, se le in-formó a la peticionaria que desde algunos días antes se había tomado la decisión de despedirla.
Cónsono con tal determinación, el 9 de abril de 2009 se le entregó a la señora Rentas Santiago una primera carta de despido. Por ésta estar plagada de errores, Autoger-mana redactó una segunda carta de destitución, la cual se le entregó a la peticionaria algunos días después de ha-berla despedido originalmente. Tal proceder, a todas luces, representó una ratificación por parte del patrono de su de-cisión inicial de destituir a la peticionaria. Más aún, en la contestación a la demanda presentada por Autogermana, ésta reconoció que sus actuaciones configuraron un despido.(42) No fue sino hasta el inicio de otras gestiones legales posteriores a la contestación de la demanda que la recurrida adoptó como defensa el argumento de que la pe-ticionaria renunció y nunca fue despedida.
Ante tales hechos, resulta forzoso concluir que la señora Rentas Santiago fue despedida y que no renunció. Por tal motivo, nos limitaremos a examinar si dicho despido confi-guró una violación a la Ley Núm. 115, y si éste fue uno justificado o no. Veamos.
Como indicamos anteriormente, un empleado establece un caso prima facie al amparo de la Ley Núm. 115, si logra *770evidenciar dos hechos bases, a saber: (1) que participó en una actividad protegida por la Ley Núm. 115 y (2) que fue subsiguientemente despedido, amenazado o discriminado en su contra por su patrono. Al examinar el caso de autos, coincidimos con el Tribunal a quo en que la señora Rentas Santiago logró establecer un caso prima facie al amparo del citado estatuto.
En primer lugar, y como bien articulamos en Irizarry v. J & J Cons. Prods. Co., Inc., supra, cuando la peticionaria acudió al Fondo para acogerse a los beneficios provistos por la Ley Núm. 45, tal proceder constituyó una actividad pro-tegida por la Ley Núm. 115. En segundo lugar, la peticio-naria fue despedida cinco días laborables después de ha-berse reincorporado a su antiguo puesto tras encontrarse en el ejercicio de dicha actividad protegida. Estos dos he-chos, de acuerdo con el derecho esbozado, configuraron un caso prima facie de represalias, el cual activó una presun-ción juris tantum de violación a la Ley Núm. 115. Ante tal presunción, le correspondía al patrono articular una razón justificada —y no discriminatoria— que legitimara el des-pido de la señora Rentas Santiago.
En aras de cumplir con dicha encomienda, Autoger-mana presentó el testimonio de la otrora supervisora directa de la peticionaria, la Sra. Joselyn Viera García. Esta declaró que dos o tres semanas antes del despido, la señora Rentas Santiago comenzó a comportarse de forma inadecuada.(43) Específicamente, comentó que la peticiona-ria: (1) en una ocasión discutió con un coempleado en horas laborables y en la oficina en la cual ambos trabajaban; (2) se ausentó de la oficina el 19 de marzo de 2007 por 40 minutos sin autorización; (3) cometió errores en su trabajo de administración de garantías; (4) alteró su tarjeta de ponchar correspondiente al 21 de marzo de 2007, y (5) ha-*771bló alto por teléfono en horas laborables y por periodos de larga duración.(44)
No obstante, la única evidencia que obra en el expe-diente para constatar el patrón de conducta inadecuada imputado a la peticionaria, lo es un memorando disciplina-rio preparado por la señora Viera García el día laborable antes del despido de la señora Rentas Santiago. Como apuntalamos anteriormente, este memorando nunca le fue entregado a la señora Rentas Santiago.(45)
Ante la ausencia de amonestaciones o acciones discipli-narias escritas, solo queda el testimonio de la señora Viera García frente a las declaraciones de la peticionaria. Ante tales testimonios en conflicto, el Tribunal de Primera Ins-tancia adjudicó credibilidad a las declaraciones de esta última. Así, resolvió que el único motivo para el despido de la señora Rentas Santiago fue su decisión de acogerse a los beneficios provistos por la Ley Núm. 45 en un momento de mucho trabajo pendiente en la empresa.
Sabido es que “[las] determinaciones de hechos basadas en testimonio oral no se dejarán sin efecto a menos que sean claramente erróneas, y se dará la debida considera-ción a la oportunidad que tuvo [el Tribunal de Primera Instancia] para juzgar la credibilidad de las personas testigos”.í(46) Por tal motivo, “un tribunal apelativo no debe intervenir con las determinaciones de hechos ni con la ad-judicación de credibilidad del foro primario a menos que este último haya incurrido en error manifiesto, pasión, per-*772juicio o parcialidad”(47) Al contrario, los tribunales reviso-res estamos llamados a conferir deferencia a tales adjudi-caciones de credibilidad, ya que son los tribunales sentenciadores aquellos que se encuentran en mejor posi-ción para evaluar la credibilidad de un testigo(48) A esos efectos, y considerando el expediente del caso de marras en su totalidad, no encontramos razones de peso que ameriten revocar las determinaciones de hechos y las adjudicaciones de credibilidad efectuadas por el foro primario.
A la luz de todo lo anterior, resulta forzoso colegir que el patrono no logró establecer que el despido de la peticiona-ria se debiese a una de las causales establecidas en el Art. 2 de la Ley Núm. 80, supra. Como resultado, el patrono no rebatió exitosamente la presunción de despido represivo que pesaba en su contra(49) Ante ello, revocamos en parte al Tribunal de Apelaciones, en cuanto resolvió desestimar *773la causa de acción de la peticionaria al amparo de la Ley Núm. 115.
IV
Por los fundamentos antes expuestos, revocamos par-cialmente el dictamen del Tribunal de Apelaciones, respecto a su determinación de desestimar la causa de acción de la peticionaria al amparo de la Ley Núm. 115. Como resul-tado, resolvemos que la señora Rentas Santiago tiene dere-cho al cobro de las partidas originalmente dispuestas por el Tribunal de Primera Instancia, a saber: (1) $163,891.56 por los ingresos dejados de devengar; (2) $50,000 por paga prospectiva (“Future Pay”); (3) $5,447.42 por las vacaciones acumuladas y no liquidadas, y (4) el 25% de la suma de las cantidades indicadas por honorarios de abogado.
Lo acordó y manda el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Fiol Mafia emitió una opinión de conformidad. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —

 La señora Rentas Santiago laboró como Administradora de Garantías en Autogermana, Inc., desde el 20 de febrero de 2006 al 9 de abril de 2007.


 Petición de Certiorari, Apéndice, págs. 58 y 270.


 íd., pág. 271.


 íd. El memo que afectó las condiciones de empleo mencionadas fue emitido por Autogermana el 2 de abril de 2007. íd. Según el Tribunal de Primera Instancia, la peticionaria fue la única empleada que sufrió las modificaciones de las condiciones de empleo previamente indicadas.


 íd., págs. 58-59.


 íd. De acuerdo a las determinaciones de hecho encontradas por el foro pri-mario, la señora Rentas Santiago fue citada el 5 de abril de 2007 a una reunión con la Directora de Personal y la Sra. Jocelyn Viera. Apéndice, pág. 59. No obstante, la peticionaria no compareció a la reunión señalada porque tenía una cita previa para ese día por la tarde. íd. En cambio, el 9 de abril de 2007 la señora Rentas Santiago compareció al trabajo con una carta de renuncia la cual fue rechazada por la empresa. íd. En su lugar, el patrono le entregó una carta de despido, la cual fue destruida por la peticionaria debido a un error en la redacción de su nombre. íd. Posteriormente, al avisársele que no recibiría la liquidación de ciertos haberes si no firmaba la carta de despido, la peticionaria optó por firmar una segunda carta de destitución con fecha del 5 de abril de 2007.


 Véase Petición de certiorari, Apéndice, págs. 269-274. El 19 de julio de 2007 Autogermana presentó una moción para que la querella se ventilara por la vía del procedimiento ordinario. íd., pág. 280. Debido a que la peticionaria no se opuso a la referida moción, el 26 de junio de 2007 el Tribunal de Primera Instancia la declaró “con lugar”. íd., pág. 283.


 Al amparo de la Ley Núm. 115-1991, según enmendada, 29 L.P.R.A. see. 194 et seq., conocida como Ley de Acción por Represalia del Patrono, la peticionaria soli-citó su reinstalación en su antiguo puesto; $3,950 por aquellos ingresos dejados de *762percibir desde el 9 de abril de 2007 hasta la fecha de la sentencia; $30,000 por los supuestos daños y perjuicios experimentados; una suma igual al doble de las cuan-tías indicadas ($67,900); y una suma equivalente al 33% de las cuantías relatadas por honorarios de abogado. Apéndice, pág. 272.
En la alternativa, solicitó la cantidad de $8,777.09, correspondiente al pago de la mesada dispuesto por la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq., conocida como Ley de Despido Injustificado. Apéndice, pág. 273. Además, solicitó que le fuesen pagadas ciertas comisiones por las garantías obtenidas mientras cubrió las vacaciones de otros administradores de garantía ($1,000); $908.60 por los salarios devengados y no pagados desde el 2 al 9 de abril de 2007, y $2,952.95 por 16.25 días acumulados de vacaciones. íd., pág. 273.


 íd., pág. 277.


 íd., pág. 276.


 íd., pág. 56.


 Esta sentencia fue notificada a las partes el 1 de julio de 2009. íd.


 íd., pág. 59. Según el foro primario, la Sra. Joselyn Viera, Supervisora de la señora Rentas Santiago, redactó un memorando disciplinario el 4 de abril de 2007 el cual detallaba las faltas cometidas por la peticionaria durante el periodo del 19 al 28 de marzo del año indicado. íd., pág. 68. Entre las faltas señaladas, el Tribunal de Primera Instancia resaltó las siguientes: (1) alterar un ponche de entrada en la mañana del 21 de marzo de 2007 y (2) retirarse temprano de la oficina el 19 de marzo de 2007. íd., págs. 68-69. Sin embargo, el foro sentenciador no le confirió credibilidad al contenido del memorando ya que éste sancionaba actuaciones de la peticionaria que fueron realizadas meses antes de la redacción del comunicado disciplinario. íd., pág. 69.
Amerita añadir que este memorando nunca fue entregado a la señora Rentas Santiago. íd., pág. 68. De acuerdo con el patrono, la amonestación escrita nunca se pudo entregar, ya que la señora Santiago Rentas no compareció a la reunión pautada *763para el jueves, 5 de abril de 2007. íd., pág. 35. Igualmente, el patrono reconoce que la señora Rentas Santiago nunca recibió una amonestación o reprimenda escrita. íd.


 Apéndice, pág. 59.


 íd., pág. 71.


 íd.


 íd. El 6 de julio de 2009 Autogermana presentó ante el Tribunal de Primera Instancia una moción de determinaciones adicionales de hechos. íd., págs. 254-257. El día siguiente sometió una moción de reconsideración. íd., págs. 258-264. Ambas fueron declaradas “No Ha Lugar” el 15 de julio de 2009. íd., pág. 268.


 Apéndice, págs. 37-52.


 Apéndice, pág. 26.


 íd, pág. 16.


 íd, págs. 21-23.


 íd, pág. 17.


 íd, págs. 18-20.


 íd, pág. 21.


 Petición de certiorari, pág. 6.


 S.L.G. Rivera Carrasquilla v. A.A.A., 177 D.P.R. 345, 361 (2009), citando a Ocasio v. Kelly Servs., 163 D.P.R. 653 (2005).


 29 L.P.R.A. sec. 194a(a).


 29 L.P.R.A. sec. 194a(b).


 íd.


 29 L.P.R.A. sec. 194a(c).


 íd.


 Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155 (2000),


 íd., pág. 170.


 Feliciano Martes v. Sheraton, 182 D.P.R. 368 (2011).


 Id., págs. 35-36.


 íd., pág. 39.


 íd., pág. 40.


 Marín v. Fastening Systems, Inc., 142 D.P.R. 499, 511 (1997).


 íd.


 29 L.P.R.A. sec. 185b.


 Marín v. Fastening Systems, Inc., supra, pág. 511.


 Véase Apéndice, pág. 277, incisos 7-9.


 Apéndice, págs. 248-249.


 íd., págs. 231 y 240-242.


 Aunque el patrono presentó el testimonio del Sr. Rafael Malavé Medina, Gerente del Area de Servicios y supervisor directo de la Sra. Joselyn Viera García, encontramos que éste demostró en sus declaraciones que no conocía personalmente sobre las alegaciones imputadas a la peticionaria, con excepción de una discusión que tuvo ésta con otro administrador de garantías, ya “que no estaba de lleno en la oficina”. Véase Apéndice, págs. 191-192. Tal admisión le resta credibilidad a su testimonio.


 Regla 42.2 de Procedimiento Civil, 32 L.P.R.A. Ap. V.


 S.L.G. Rivera Carrasquilla v. A.A.A., supra, pág. 356, citando a, Flores v. Soc. de Gananciales, 146 D.P.R. 45, 49 (1998); Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991); Ortiz v. Cruz Pabón, 103 D.P.R. 939 (1975).


 S.L.G. Rivera Carrasquillo v. A.A.A., supra, pág. 356, citando a, Ramírez Ferrer v. Conagra Foods PR, 175 D.P.R. 799 (2009); Trinidad v. Chade, 153 D.P.R. 280, 291 (2001); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 728 (1984).


 El Tribunal de Apelaciones encontró que el patrono rebatió satisfactoria-mente la presunción de despido represivo al comprobar que: (1) existían otros em-pleados acogidos a los beneficios de la Ley Núm. 45 que no sufrieron despidos y (2) que el cambio de la hora de entrada al trabajo de la peticionaria —de 8:00 a.m. a 7:00 a.m.— representó un acomodo razonable, el cual no afectó a la señora Rentas Santiago porque ésta siempre llegaba al trabajo a las 7:00 a.m.
Sin embargo, tales criterios no abonan a determinar si el despido de la peticio-naria estuvo o no justificado —criterio central que debe examinar un tribunal para resolver si el patrono rebatió satisfactoriamente la presunción que obra en su contra — . Al contrario, esta evidencia solo aporta al ejercicio de concluir si hubo o no un ánimo represivo en la decisión del patrono. Incluso, aun tomando esos dos facto-res para fines de resolver si hubo o no tal ánimo represivo, encontramos que esta evidencia resulta insuficiente.
En primer lugar, el hecho de que los otros empleados acogidos a la Ley Núm. 45 pertenecían a otros departamentos de la empresa (Apéndice, págs. 223-224) solo abona a comprobar la intención represiva del patrono, ya que solo el departamento de cobro de garantías era aquel que se encontraba con atrasos en facturación. Al encontrarse afectada por la ausencia de la peticionaria en un momento crítico para la empresa, Autogermana castigó a la señora Rentas Santiago por recurrir al Fondo.
Con relación al cambio de horario de trabajo, aunque el Tribunal de Apelaciones entienda que éste beneficiaba a la peticionaria por ella llegar siempre temprano a sus labores, eso no quita que ella fue la única que sufrió tal alteración en su itine-rario de empleo. Por tal motivo, el ánimo represivo queda evidenciado aún más.